454 U.S. 907
102 S. Ct. 415
70 L. Ed. 2d 225
J. BOLES, et al.,v.William CHAVIS
No. 80-2082
Supreme Court of the United States
October 13, 1981

On petition for writ of certiorari to the United States Court of Appeals for the Seventh Circuit.
The motion of respondent for leave to proceed in forma pauperis is granted.  The petition for writ of certiorari is denied.
Justice REHNQUIST, dissenting.


1
This case originated in the United States District Court for the Northern District of Illinois, and that court issued a brief memorandum opinion and order denying relief to respondent Chavis.  Respondent had brought an action under 42 U.S. C. § 1983 claiming that he had been denied constitutional rights as a result of prison procedures set in motion by the stabbing of a correctional officer at one of the Illinois state prisons, even though he was ultimately exonerated by those procedures.  The District Court divided respondent's complaint into two parts:  a claim of denial of due process under the Fourteenth Amendment to the United States Constitution by reason of the conduct of the hearing before the prison Adjustment Committee in 1976, and a claim that he was denied his "civil rights" when he was transferred to another prison in the system without a hearing. The District Court discussed the 1976 hearing in some detail, and found no violation of due process.  In addition, the District Court found that respondent's transfer without a hearing raised no constitutional issue because of our decision in Meachum v. Fano, 427 U.S. 215, 96 S. Ct. 2532, 49 L. Ed. 2d 451 (1976).  The court accordingly dismissed respondent's complaint.


2
On appeal, the Court of Appeals CA 7, 643 F.2d 1281, reversed the judgment of the District Court as to the due process claim and also sustained an Eighth Amendment claim upon which the District Court appears not to have passed.   Chavis v. Rowe, 643 F.2d 1281 (CA 7 1981).  The Court of Appeals stated that "Chavis' failure to name a particular defendant in connection with his Eighth Amendment allegation is no bar to this claim."  Id., at 1290, n. 9.


3
I believe that this Court should grant petitioners' request for review of the manner in which the Court of Appeals treated the respondent's due process claim.  At a hearing on October 2, 1976, the Adjustment Committee dismissed the correctional officer's "ticket" as "improperly written".  Id., at 1283.  The following week, another correctional officer who was also a member of the Adjustment Committee wrote a second "Inmate Violation Report" charging respondent with the assault and stabbing.  After a series of proceedings and appeals within the Illinois prison system, the Acting Director of the Illinois Department of Corrections, following the recommendation of a Review Board, ordered that the disciplinary report against respondent be expunged from all institutional records, that respondent be released from the segregation in which he had been confined since October, and that his two years of statutory good time be restored.  Id., at 1284.


4
The Court of Appeals thought that the system of prison disciplinary hearings and review established by the State of Illinois did not meet the standards ofWolff v. McDonnell, 418 U.S. 539, 94 S. Ct. 2963, 41 L. Ed. 2d 935 (1974).  It was of the view that the Adjustment Committee's failure to disclose to respondent an investigatory report containing statements by a witness to the stabbing incident violated this Court's decisions in Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963), and United States v. Agurs, 427 U.S. 97, 96 S. Ct. 2392, 49 L. Ed. 2d 342 (1976).


5
This would have very likely been true had these procedures been constructed on the traditional judicial model, but I had thought one of the touchstones of prison disciplinary proceedings was that they need not be so constructed.  As we said in Wolff, supra, at 556, 94 S. Ct., at 2975:


6
"Of course, as we have indicated, the fact that      prisoners retain rights under the Due Process Clause in no      way implies that these rights are not subject to restrictions      imposed by the nature of the regime to which they have been      lawfully committed. . . .  Prison disciplinary proceedings      are not a part of a criminal prosecution, and the full      panoply of rights due a defendant in such proceedings does      not apply.  Cf. Morrissey v. Brewer, 408 U.S. [471], at 488      [92 S. Ct. 2593, at 2603, 33 L. Ed. 2d 484].  In sum, there must      be mutual accommodation between institutional needs and      objectives and the provisions of the Constitution that are of      general application." Likewise in Baxter v. Palmigiano, 425 U.S. 308, 96 S. Ct. 1551, 47 L. Ed. 2d 810 (1976), we said of Wolff :


7
"Within the reasonable limitations necessary in the prison      disciplinary context, we suggested, but did not require, that      the disciplinary committee 'state its reason for refusing to      call a witness, whether it be for irrelevance, lack of      necessity, or the hazards presented in individual cases.' . .      .


8
"We were careful to distinguish between this limited      right to call witnesses and other due process rights at      disciplinary hearings.  We noted expressly that, in      comparison to the right to call witnesses, '[c]onfrontation      and cross-examination present greater hazards to      institutional interests.' . . .  We said:


9
'If confrontation and cross-examination of those           furnishing evidence against the inmate were to be           allowed as a matter of course, as in criminal trials,           there would be considerable potential for havoc inside           the prison walls.  Proceedings would inevitably be           longer and tend to unmanageability.' . . .


10
"We therefore concluded that '[t]he better course at this      time, in a period where prison practices are diverse and      somewhat experimental, is to leave these matters to the sound      discretion of the officials of state prisons.' " 425 U.S.,      at 321-322, 96 S.Ct., at 1559, citing Wolff v. McDonnell,      supra, at 566, 567, 569, 94 S. Ct., at 2979, 2980, 2981.


11
It seems to me that the opinion of the Court of Appeals, dealing as it does with the stabbing of a correctional officer as he was escorting a group of inmates including respondent, comes close to disavowing the principles of flexibility and experimentation expounded in Wolff, supra, and Baxter, supra, and virtually mandates a full panoply of courtroom procedures for what we have heretofore described as "diverse" and "flexible" prison dispute settlement mechanisms.